FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 FERMIN VINCENT VALENZUELA;                        No. 20-55372
 V.V., by and through their Guardian,
 Patricia Gonzalez, individually and                 D.C. Nos.
 as successors-in-interest of Fermin              8:17-cv-00278-
 Vincent Valenzuela, II, deceased;                  CJC-DFM
 X.V., by and through their Guardian,             8:17-cv-02094-
 Patricia Gonzalez, individually and                CJC-DFM
 as successors-in-interest of Fermin
 Vincent Valenzuela, II, deceased,
                  Plaintiffs-Appellees,               ORDER

                     v.

 CITY OF ANAHEIM; DANIEL WOLFE;
 WOOJIN JUN; DANIEL GONZALEZ,
             Defendants-Appellants.

                      Filed March 30, 2022

    Before: John B. Owens and Kenneth K. Lee, Circuit
      Judges, and Michael H. Simon, * District Judge.

                             Order;
                    Statement by Judge Bea;
                    Dissent by Judge Collins

    *
      The Honorable Michael H. Simon, United States District Judge for
the District of Oregon, sitting by designation.
2             VALENZUELA V. CITY OF ANAHEIM

                          SUMMARY **


                           Civil Rights

    The panel denied a petition for panel rehearing and
denied on behalf of the court a petition for rehearing en banc
in a civil rights action in which the panel affirmed a jury
verdict awarding “loss of life” damages to the family of
Fermin Valenzuela, Jr., who died after an encounter with the
police.

    Respecting the denial of rehearing en banc, Judge Bea,
joined by Judges Callahan, Ikuta, Bennett, R. Nelson, Bade,
Lee, Bress, Bumatay, VanDyke, and joined by Judge Collins
as to Parts I and II(A), stated that the panel’s holding, that
California’s prohibition on post-death “hedonic” damage
awards was inconsistent with the compensation and
deterrence goals of 42 U.S.C. § 1983, was foreclosed by the
Supreme Court precedent of Robertson v. Wegmann, 436
U.S. 584 (1978); deepened a circuit split that already exists
between the Sixth and Seventh Circuits, compare Frontier
Ins. Co. v. Blaty, 454 F.3d 590, 601-03 (6th Cir. 2006), with
Bell v. City of Milwaukee, 746 F.2d 1205, 1239 (7th Cir.
1984); relied on an incorrect application of 42 U.S.C. § 1988,
which governs damages in § 1983 cases; and conflicted with
the tort law schemes of the 44 other states which ban post-
death “hedonic” damages.

   Dissenting from the denial of rehearing en banc, Judge
Collins stated that he agreed with Judge Bea that the panel’s
decision in this case could not be reconciled with Robertson
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
             VALENZUELA V. CITY OF ANAHEIM                    3

v. Wegmann, 436 U.S. 584 (1978). Judge Collins also
agreed that the panel clearly erred in holding that loss of life
damages, a remedy unavailable at common law, was
somehow required in § 1983 actions as matter of federal
common law under 42 U.S.C. § 1988(a). Judge Collins
therefore concurred in Sections I and II(A) of Judge Bea’s
statement respecting the denial of rehearing en banc, and
respectfully dissented from the order denying rehearing en
banc.


                         COUNSEL

Timothy T. Coates and Peter A. Goldschmidt, Greines
Martin Stein & Richland LLP, Los Angeles, California;
Steven J. Rothans and Jill Williams, Carpenter Rothans &
Dumont LLP, Los Angeles, California; Robert Fabela, City
Attorney; Moses W. Johnson, Assistant City Attorney; City
Attorney’s Office, Anaheim, California; for Defendants-
Appellants.

Dale K. Galipo and Hang D. Le, Law Offices of Dale K.
Galipo, Woodland Hills, California; John Fattahi, Law
Office of John Fattahi, Torrance, California; Garo
Mardirossian and Lawrence D. Marks, Mardirossian &
Associates Inc., Los Angeles, California; for Plaintiffs-
Appellees.

Christopher D. Hu, Horvitz & Levy LLP, San Francisco,
California; Steven S. Fleischman and Scott P. Dixler,
Horvitz & Levy LLP, Burbank, California; for Amicus
Curiae Association of Southern California Defense Counsel.
4           VALENZUELA V. CITY OF ANAHEIM

Steven J. Renick, Manning Kass Ellrod Ramirez Trester
LLP, Los Angeles, California, for Amicus Curiae
International Municipal Lawyers Association.


                         ORDER

    Judges Owens and Simon have voted to deny the petition
for panel rehearing. Judge Owens has voted to deny the
petition for rehearing en banc, and Judge Simon so
recommends. Judge Lee has voted to grant the petition for
panel rehearing and rehearing en banc.

    The full court was advised of the petition for rehearing
en banc. A judge requested a vote on whether to rehear the
matter en banc. The matter failed to receive a majority of
the votes of the nonrecused active judges in favor of en banc
consideration. Fed. R. App. P. 35.

    The petition for panel rehearing and the petition for
rehearing en banc are DENIED.

    Judge Bea’s statement respecting the denial of rehearing
en banc and Judge Collins’ dissent from the denial of
rehearing en banc are filed concurrently herewith.

   Judge Watford did not participate in the deliberations or
vote in this case.
             VALENZUELA V. CITY OF ANAHEIM                      5

BEA, Circuit Judge, with whom Judges CALLAHAN,
IKUTA, BENNETT, R. NELSON, BADE, LEE, BRESS,
BUMATAY, and VANDYKE join, and with whom Judge
COLLINS joins as to Parts I and II(A), respecting the denial
of rehearing en banc:

    In Valenzuela, a divided panel of our court held that
California's prohibition on post-death “hedonic” damages
awards, 1 which purportedly compensate the deceased for the
pleasure he would have taken from his life had he lived, is
inconsistent with the compensation and deterrence goals of
42 U.S.C. § 1983. The court so held despite the $6 million
awarded to Valenzuela’s estate for his pre-death pain and
suffering and the $3.6 million awarded to his family for
wrongful death. Indeed, the “hedonic” damages were
precisely a repetition of the wrongful death award: another
$3.6 million.

    The panel’s holding is foreclosed by the Supreme Court
precedent of Robertson v. Wegmann, 436 U.S. 584 (1978)
(holding that a state law that totally eliminated a § 1983
claim did not violate the compensation and deterrence goals
of § 1983), deepens a circuit split that already exists between
the Sixth and Seventh Circuits, compare Frontier Ins. Co. v.
Blaty, 454 F.3d 590, 601–03 (6th Cir. 2006) (relying on
Robertson to hold that prohibitions on post-death “hedonic”
damages awards are not inconsistent with § 1983 because
§ 1983 compensates for “actual damages suffered by the
victim” and a loss of life is not “actual . . . because it is not
consciously experienced by the decedent”), with Bell v. City
of Milwaukee, 746 F.2d 1205, 1239 (7th Cir. 1984) (holding

    1
      The word “hedonic” comes from the Greek word for “pleasure.”
Victor E. Schwartz & Cary Silverman, Hedonic Damages: The Rapidly
Bubbling Cauldron, 69 Brook. L. Rev. 1037, 1041 (2004).
6            VALENZUELA V. CITY OF ANAHEIM

that a post-death hedonic damages ban was inconsistent with
§ 1983 because the ban created perverse incentives for
police officers to kill rather than injure), relies on an
incorrect application of 42 U.S.C. § 1988, which governs
damages in § 1983 cases, and conflicts with the tort law
schemes of the 44 other states which ban post-death
“hedonic” damages. For these reasons, Valenzuela should
have been given en banc review.

                    I. BACKGROUND

A. Post-Death Damages at the Common Law: There
   Were and Are None.

    Over 200 years ago, Lord Ellenborough declared that
“[i]n a civil Court, the death of a human being could not be
complained of as an injury.” Baker v. Bolton, 1 Camp. 493,
170 Eng. Rep. 1033 (1808). Indeed, “[n]othing is better
settled than, at common law, the right of action for an injury
to the person is extinguished by the death of the party
injured.” Mich. Cent. R. Co. v. Vreeland, 227 U.S. 59, 67
(1913). Said another way: actio personalis moritur cum
persona—a personal right of action dies with the person.
Henshaw v. Miller, 58 U.S. 212, 213 (1854). The common
law simply does not provide a cause of action, either for the
victim’s estate or the victim’s family, against a tortfeasor if
the victim dies before a judgment is obtained. It goes without
saying that the common law, by failing to provide a cause of
action, also fails to compensate the victim’s estate and the
victim’s family for the value of the life the victim would
have lived had he survived.

B. California’s Statutory Scheme

    Given the “manifestly unjust,” id., consequences of a
rule which allowed a tortfeasor to escape all liability if his
             VALENZUELA V. CITY OF ANAHEIM                     7

wrongful deed resulted in the victim’s death before
judgment, this common law doctrine has been abrogated by
“wrongful death” statutes. England started the trend back in
1846 with Lord Campbell’s Act, and every state in the union
has followed suit. Restatement (Second) of Torts, § 925 cmt.
a. (“In the United States also, the omission of the common
law has been corrected in every state by statutes colloquially
known as ‘wrongful death acts.’ Most of these are modeled
more or less closely on the English Act.”). It was not the
evolution of the common law but statutory law which gave
rise to this cause of action. The common law did not change.

    California, like most states, authorizes two types of civil
actions for cases where a victim dies at the hands of his
tortfeasor.

    First, the executor of the decedent’s estate may bring a
survival action. Under the state’s survival statute, the
victim’s estate is entitled to recover for the “loss or damage
that the decedent sustained or incurred before death,
including any penalties or punitive or exemplary damages
that the decedent would have been able to recover had the
decedent lived, and do not include damages for pain,
suffering, or disfigurement.” Cal. Civ. P. Code § 377.34(a)
(emphasis added). These damages can include compensation
for lost wages, medical expenses, funeral expenses, or other
economic losses.

    It is true that California’s survival statute limits recovery
to economic damages suffered by the victim before death.
But while most states allow for pre-death pain and suffering
damages, this limitation to pre-death damages is typical.
Restatement (Second) of Torts § 925, cmt. a. (“If the
defendant’s act has caused the death, in most states the
survival and revival statutes are interpreted as giving the
8            VALENZUELA V. CITY OF ANAHEIM

representative of the estate no more than the damages
accruing before death.”).

    California’s wrongful death statute further authorizes the
decedent’s family, separate from his estate, to recover “all
just damages” incurred by the loss of their loved one. Cal.
Civ. P. Code § 377.61. The victim’s spouse may bring an
action for loss of consortium, which compensates the spouse
for “not only the loss of companionship and affection
through the time of trial but also for any future loss of
companionship and affection that is sufficiently certain to
occur.” Boeken v. Philip Morris USA, Inc., 48 Cal. 4th 788,
799 (Cal. 2010) (emphasis in original). The availability of
these damages can result in substantial recovery for the
families of victims of police violence, which I discuss below.

    After Chaudhry v. City of Los Angeles, 751 F.3d 1096,
1103 (9th Cir. 2014), which followed the same dubious
reasoning as Valenzuela but goes unchallenged here, the
decedent’s estate is also entitled to recover for pain and
suffering the decedent endured before death in a § 1983
action. The Valenzuela majority saw no “meaningful way”
to distinguish Chaudhry,” even though, unlike here,
Chaudhry focused specifically on pre-death damages. The
Valenzuela majority then found California tort law
inconsistent with the compensation and deterrence purposes
of § 1983, despite its making available nearly every
conceivable form of just damages.

C. Post-Death “Hedonic” Damages

    Post-death “hedonic” damages, which purport to
compensate a victim for the lost pleasure he would have
enjoyed from his life, can include injuries like the lost
“ability to enjoy the occupation of your choice, activities of
daily living, social leisure activities, and internal well-
                 VALENZUELA V. CITY OF ANAHEIM                       9

being,” 2 or the lost enjoyment of “going on a first date,
reading, debating politics, the sense of taste, recreational
activities, and family activities.” 3

    California permits “hedonic” damages awards in tort
cases where the victim survives. Huff v. Tracey, 57 Cal. App.
3d 939, 943 (Cal. 1976) (“California case law recognizes, as
one component of general damage, physical impairment
which limits the plaintiff’s capacity to share in the amenities
of life . . . No California rule restricts a plaintiff’s attorney
from arguing this element to a jury.”) (internal citations
omitted). But it does not allow recovery for post-death
“hedonic” damages. Garcia v. Superior Ct., 42 Cal. App. 4th
177, 185 (Cal. Ct. App. 1996).

    But like the other limitations in its survival statute,
California’s prohibition on post-death “hedonic” damages is
not unique; all but five states prohibit them. 4 And the states
that do allow them do so only by statutory enactment, not as
a judge-made invention under the common law.




    2
        Schwartz, supra note 1, at 1038.

    3
      Id. at 1039 (citing Kansas City S. Ry. Co. v. Johnson, 798 So. 2d
374, 381 (Miss. 2001)).

    4
      The five states are Arkansas (Durham v. Marbery, 356 Ark. 491
(Ark. 2004)), Connecticut (Kiniry v. Danbury Hospital, 183 Conn. 448
(Conn. 1981)), Hawaii (Ozaki v. Ass’n of Apartment Owners of
Discovery Bay, 954 P.2d 652 (Haw. Ct. App. 1998)), New Hampshire
(Marcotte v. Timberlane/Hampstead Sch. Dist., 143 N.H. 331 (N.H.
1999)), and New Mexico (Romero v. Byers, 117 N.M. 422 (N.M. 1994)).
10           VALENZUELA V. CITY OF ANAHEIM

                      II. DISCUSSION

A. Valenzuela’s Holding is Foreclosed by Robertson.

    Judge Lee correctly pointed out that our analysis in this
case should begin with the Supreme Court’s holding in
Robertson. Valenzuela, 6 F.4th at 1104 (Lee, J., dissenting).
In Robertson, the plaintiff, Clay Shaw, filed a civil rights
action under § 1983 in the Eastern District of Louisiana
claiming malicious prosecution. Shortly before trial
commenced, Shaw died from causes unrelated to the alleged
civil rights violation. 436 U.S. at 585. After Shaw’s death,
the executor of his estate, Edward Wegmann, moved to be
substituted as plaintiff. Id. at 586. When the district court
granted the motion, the defendants responded by moving to
dismiss the action on the ground that the action had abated
on Shaw’s death. Id. Under Louisiana law, tort claims
survived death only if brought by close relatives. Because
Wegmann was not a close relative but a mere executor of
Shaw’s estate, applying Louisiana law would cause Shaw’s
§ 1983 action to abate. Id. at 587–88.

    The district court held that the Louisiana law was
inconsistent with federal law under § 1988 and denied the
defendants’ motion to dismiss. Id. at 587. The defendants
filed an interlocutory appeal to the Fifth Circuit. Id. The Fifth
Circuit affirmed and found the Louisiana law which caused
the action to abate was “inconsistent with the broad remedial
purposes embodied in the Civil Rights Acts.” Shaw v.
Garrison, 545 F.2d 980, 983 (5th Cir. 1977) (overruled). The
Supreme Court reversed, writing that “despite the broad
sweep of § 1983, we can find nothing in the statute or its
underlying policies to indicate that a state law causing
abatement of a particular action should invariably be ignored
in favor of a rule of absolute survivorship.” Id. at 590.
             VALENZUELA V. CITY OF ANAHEIM                 11

   1. If a state law causing total abatement of a
      particular claim is consistent with § 1983, so is a
      law barring a single category of damages.

    The Valenzuela majority adopted the same failed
position as the Fifth Circuit in Robertson, arguing that
California’s prohibition on post-death “hedonic” damages,
“run[s] afoul of § 1983’s remedial purpose . . . .”
Valenzuela, 6 F.4th at 1103. But just as the Robertson Court
found “nothing in the statute or its underlying policies to
indicate that a state law causing abatement of a particular
action should invariably be ignored in favor of a rule of
absolute survivorship,” Robertson, 436 U.S. at 590, the
Valenzuela majority has pointed to “nothing in the statute or
its underlying policies to indicate that a state law”
prohibiting the award of a single category of damages
“should be invariably ignored in favor of a rule of” damages
maximization. Id. Yet that is precisely what the majority
held.

    Robertson found that Louisiana’s survival law which
entirely abated the § 1983 action was not inconsistent with
§ 1983 especially in light of the fact that “most Louisiana
actions survive the plaintiff’s death.” Id. at 591. Similarly,
California’s tort damages scheme, as modified by Chaudhry,
is consistent with § 1983 because it makes available every
category of damages, except post-death “hedonic” damages.
It stands to reason that if abatement of an entire cause of
action can be not inconsistent with the policy goals of
§ 1983, a law prohibiting a single category of damages
should be not inconsistent as well.
12           VALENZUELA V. CITY OF ANAHEIM

     2. Robertson rejected the majority’s point that post-
        death “hedonic” damages are necessary to
        incentivize police not to kill.

    The Valenzuela majority also argued that California law
was inconsistent with the deterrent purpose of § 1983
because it has “the perverse effect of making it more
economically advantageous for a defendant to kill rather
than injure his victim.” Valenzuela, 6 F.4th at 1102 (citing
Chaudhry, 751 F.3d at 1103–04). As a practical and
mathematical matter this is not accurate, as discussed below.
But more importantly, as a legal matter, the Supreme Court
in Robertson has already rejected this argument:

        In order to find even a marginal influence on
        behavior as a result of Louisiana’s
        survivorship provisions, one would have to
        make the rather farfetched assumptions that a
        state official had both the desire and the
        ability deliberately to select as victims only
        those persons who would die before
        conclusion of the § 1983 suit . . . and who
        would not be survived by any close relatives.

Robertson, 436 U.S. at 592 n.10. To think that a police
officer, when deciding to use deadly force, calculates the
difference in exposure of himself and his employer to
damages for the victim’s pain and suffering versus wrongful
death damages arising from the instant death of the victim is
necessarily based on the “rather far-fetched assumption” that
the policeman had information about the suspect’s family
and earning potential, and had the sang-froid, the cynicism,
and the time to calculate the optimal result in damage
reduction before he used that force.
             VALENZUELA V. CITY OF ANAHEIM                   13

   3. Robertson considered and rejected the majority’s
      hypothetical about the victim with no family.

    The Valenzuela majority also argued that, in the absence
of post-death “hedonic” damages, the availability of a
wrongful death claim in California is insufficient to bring
California’s damages scheme in line with the federal law
because, “such a framework would still preclude recovery
for the decedent who is penniless, without family, and killed
immediately on the scene.” Valenzuela, 6 F.4th at 1103. But
the Supreme Court had rejected this argument as well; a
zero-recovery result is no basis to disregard state law. See id.
at 1106 (Lee, J., dissenting) (“[W]e cannot refuse to apply a
state law just because it causes abatement of a particular
action.” (quoting Robertson, 436 U.S. at 590–91) (cleaned
up)).

    Acknowledging that Louisiana’s survival law precluded
recovery for people without families, the Court went on to
say that “surely few persons are not survived by one of these
close relatives, and in any event no contention is made here
that Louisiana’s decision to restrict certain survivorship
rights in this manner is an unreasonable one.” Id. at 592.
Indeed, “[t]he reasonableness of Louisiana’s approach is
suggested by the fact that several federal statutes providing
for survival take the same approach . . . .” Id. at 592 n.8.
Similarly, here, there are no federal statutes which state a
possible recovery for post-death “hedonic” damages, and the
reasonableness of California’s approach is evidenced by the
fact that 44 other states prohibit such damages. Confronted
with the majority’s hypothetical, the Supreme Court was
unpersuaded and found no inconsistency between the
Louisiana law and the remedial purposes of § 1983, even
when total abatement of the family-less and penniless
victim’s claim was at stake.
14             VALENZUELA V. CITY OF ANAHEIM

     4. Any limitations in Robertson’s holding do not
        support the panel majority’s conclusion.

   The opposition to the petition for rehearing en banc
downplays the applicability of Robertson’s holding because,
in that case, the victim’s death was not due to his
unconstitutionally inflicted injuries. 5

    But the Robertson holding left open only the narrow
question of “whether abatement based on state law could be
allowed in a situation in which deprivation of federal rights
caused death.” Id. at 594–95 (emphasis added). The
California law at issue does not cause any action to abate—
it merely fails to award one item of damages after allowing
pre-death economic damages, wrongful death damages,
damages for loss of consortium, and now, per Chaudhry,
pre-death pain and suffering damages.

    Furthermore, Robertson’s limited holding did not make
this court’s holding in Valenzuela a foregone conclusion.
Leaving the question open did not preordain its answer, and
the majority opinion fails to explain how Valenzuela is
meaningfully distinguishable from Robertson. Confronted
with the facts of Valenzuela, in which the family of the
victim of the constitutional violations was awarded millions
of dollars, it is a stretch to infer that the Supreme Court
would have reached a different conclusion than the one it

     5
       I acknowledge that Robertson’s holding is limited: “Our holding
today is a narrow one, limited to situations in which no claim is made
that state law generally is inhospitable to survival of § 1983 actions and
in which the particular application of state survivorship law . . . has no
independent adverse effect on the policies underlying § 1983 . . . We
intimate no view, moreover, about whether abatement based on state law
could be allowed in a situation in which deprivation of federal rights
caused death.” Robertson, 436 U.S. at 594.
                VALENZUELA V. CITY OF ANAHEIM                            15

reached in Robertson, where the victim’s estate went entirely
uncompensated.

    5. Robertson is widely applicable.

    The Sixth Circuit, relying on Robertson has already held
that prohibitions on post-death “hedonic” damages are not
inconsistent with § 1983 because § 1983 compensates for
“actual damages suffered by the victim” and a loss of life is
not “actual . . . because it is not consciously experienced by
the decedent.” Frontier Ins. Co., 454 F.3d at 601–03. 6

    In Sharbaugh v. Beaudry, 267 F. Supp. 3d 1326, 1335
(N.D. Fla. 2017), the court held that Florida’s prohibition on
pre-death pain and suffering damages in wrongful death
actions was not inconsistent with § 1983 because “neither
§ 1983 nor the common law expressly provided for the
survival of a personal injury pain and suffering claim after
death occurs, and . . . Congress has placed the survival of
claims in the legislative hands of the states.”

    In that case, the plaintiff argued that the lack of pre-death
pain and suffering damages would not satisfy the
compensation and deterrence goals of § 1983 because the
victim, “had a learning disability which limited his earning
potential, he had no loss of earnings before his death, he


    6
      Why the Sixth Circuit’s opinion is perfectly consistent with the
common law theory of awarding damages only for harms consciously
experienced is discussed below. See infra Part II(C)(2). However, the
Seventh Circuit has reached the opposite conclusion. See Bell, 746 F.2d
at 1239 (holding that a Wisconsin law precluding post-death “hedonic”
damages was inconsistent with § 1983 because it created perverse
incentives for police officers to kill rather than injure). If not vacated en
banc, the panel majority’s opinion here will deepen the circuit split.
16           VALENZUELA V. CITY OF ANAHEIM

permitted his children to be adopted by his father-in-law, and
the State of Florida paid for his cremation.” Id. at 1336.

     The court was unpersuaded. Citing Robertson, the court
correctly noted that the “inquiry under § 1988 . . . is not
whether the level of damages that a particular plaintiff will
receive in the specific circumstances of one case is
inconsistent with the civil rights policies but rather whether
the state law is inconsistent with federal policies.” Id. Even
if looking at the actual damages awarded to the plaintiff was
the relevant inquiry under Robertson, in this case,
Valenzuela’s estate and his family were awarded millions of
dollars even without the “hedonic” damages.

B. California Tort Law is Consistent with the “Broad
   Remedial Purposes” Which Underlie § 1983.

    Consistent with the Supreme Court’s decision in
Robertson, California’s ban on post-death “hedonic”
damages awards should not be viewed in a vacuum.
Robertson found that Louisiana’s survival law which
entirely abated the action was not inconsistent with § 1983
in light of the fact that “most Louisiana actions survive the
plaintiff’s death.” Id. at 591. Similarly, here, California’s
prohibition on post-death “hedonic damages” should be
viewed in the context of the other available categories of
damages, including damages for pre-death economic losses,
wrongful death, loss of consortium, and, as modified by
Chaudhry, pre-death pain and suffering.

     1. Unconstitutional police killings do not save money
        in California.

   Not only has the majority’s “perverse effect” argument
been rejected by the Supreme Court but given the wide
availability of damages under California law, there is simply
             VALENZUELA V. CITY OF ANAHEIM                   17

no evidence that police officers are economically
incentivized to kill rather than injure. Valenzuela, 6 F.4th
at 1102 (citing Chaudhry, 751 F.3d at 1103–04). In fact, the
facts of Valenzuela belie this assertion.

    Imagine if Valenzuela’s injuries were not fatal and he
survived his encounter with police long enough to obtain a
judgment at trial. Under California law, plaintiffs are not
entitled to a separate pain and suffering instruction and a pre-
death “hedonic” damages instruction. Huff, 57 Cal. App. 3d.
at 944. Thus, in this hypothetical, the jury would have been
able to compensate Valenzuela only for his pain and
suffering and any economic damages he incurred as a result
of the officers’ excessive force. Based on what the jury
awarded Valenzuela’s estate for his pre-death pain and
suffering, we can assume this number would be in the
ballpark of $6 million. Valenzuela, 6 F.4th at 1101 n.4.

    If Valenzuela had died prior to trial but the jury had not
awarded post-death “hedonic” damages in violation of
California law, the jury could have awarded the $6 million
for pre-death pain and suffering to Valenzuela’s estate and
the $3.6 million it awarded for wrongful death to the family,
for a total of $9.6 million. That is a damages award
$3.6 million dollars greater than what Valenzuela would
have received had he lived, even without post-death
“hedonic” damages. We see that the same is true in Craig v.
Petropulos, 856 F. App’x 649 (9th Cir. 2021) (unpublished),
which was decided at the same time and by the same panel
as Valenzuela. There, the jury awarded $200,000 in pre-
death pain and suffering, $1.4 million for wrongful death,
and $1.8 million for post-death loss of life. Even operating
under the doubtful assumption that police officers respond
to their economic incentives when choosing to apply deadly
force, they are still properly incentivized to avoid the use of
18            VALENZUELA V. CITY OF ANAHEIM

deadly force, and thereby avoid an adverse wrongful death
award. This is so even without post-death “hedonic”
damages added to the equation. The majority’s math does
not add up.

     2. The awards, even absent post-death “hedonic”
        damages, were more than adequate as to
        deterrence and compensation. 7

    Westlaw has several tools to compare the wrongful death
awards that the families in Valenzuela and Craig received to
see whether my claim that wrongful death awards in § 1983
cases are sufficient to satisfy the remedial goals of § 1983 is
borne out.

    First, take a look at the Westlaw Personal Injury
Valuation Handbook. This resource compiles statistics from
wrongful death jury trials to create an average, or “basic
injury value” for wrongful death claims based on the age,
marital status, and number of children of the deceased. This
basic injury value can then be adjusted for income.
Valenzuela was thirty-two when he died, single, and had two
children. Thus, his basic injury value for wrongful death
according to the handbook is $1,737,197. However, he had
no employment nor salary at the time of his death. Thus, we
decrease this base number by 94%, which leaves us with
$104,231.82. Someone in the position of Valenzuela’s
family could hope to recover only $104,231.82 at a jury trial
for wrongful death on average. Valenzuela’s family was
awarded $3.6 million.


     7
      Neither the plaintiffs in Valenzuela nor Craig sought additur to
increase the damages awards; additur is available under California law.
Cal. Civ. Proc. Code § 662.5.
            VALENZUELA V. CITY OF ANAHEIM                 19

    We see a similar result in Craig. Brandon Witt was
thirty-nine and single, with no children at the time of his
death. It does not appear that evidence of his income or
salary was presented at trial, so without adjusting for
income, the basic injury value for his wrongful death
amounts to $975,000. His parents were awarded $1.4 million
for his wrongful death.

    And there is no reason to believe that these outcomes are
statistical aberrations. Westlaw has another tool, California
Jury Verdicts and Settlements, which allows us to compare
wrongful death awards in similar cases. In Estate of Rose v.
County of Sacramento, 2017 WL 5564148 (E.D. Cal. 2017),
the parents of an excessive force victim who died by police
gunshot received $4.5 million in wrongful death damages. In
Sentell v. City of Long Beach, 2013 WL 6515430 (C.D. Cal.
2013), the excessive force victim’s family received
$4.5 million in wrongful death damages. In Estate of Pickett
v. County of San Bernardino, 2018 WL 10230033 (C.D. Cal.
2018), the excessive force victim’s parents were awarded
$8.5 million in wrongful death damages.

    The availability of other forms of damages, including
wrongful death damages, brings California’s tort scheme in
line with federal law, even in the absence of post-death
“hedonic” damages. In Garcia, 42 Cal. App. 4th at 185, the
California Court of Appeal reached that conclusion when it
held that California’s prohibition on post-death “hedonic”
damages awards was not inconsistent with § 1983 because
the availability of punitive damages in survival actions
satisfied the compensation and deterrence goals of § 1983.

   3. The majority’s rebuttal is unpersuasive.

   The majority opinion in Valenzuela offers two
counterpoints to explain why the availability of a wrongful
20            VALENZUELA V. CITY OF ANAHEIM

death remedy is not enough to bring California’s prohibition
on post-death “hedonic” damages in line with federal law.
Neither of these arguments are persuasive.

         a. The victim without family is not before us.

    First, the majority argues that California’s wrongful
death remedy is insufficient to deter police killings because
“such a framework would still preclude recovery for the
decedent who is penniless, without family, and killed
immediately on the scene.” Valenzuela, 6 F.4th at 1103. But
these are not the facts before us. Moreover, this argument
was already foreclosed by Robertson, which, as discussed
above, refused to toss aside state tort law merely because that
law resulted in a zero-recovery outcome for that particular
plaintiff, even if that plaintiff died with no family.

    Robertson is not alone among Supreme Court precedents
in its rejection of the majority’s claim that police officers
respond to their economic incentives when deciding to use
deadly force. As the Court wrote in Whitley v. Albers,
475 U.S. 312, 320 (1986), police officers making decisions
“in haste, under pressure, and frequently without the luxury
of a second chance” do not stop and evaluate whether the
victim in a fast-developing confrontation has family before
using deadly force. In the words of Justice Holmes,
“[d]etached reflection cannot be demanded in the presence
of an uplifted knife.” Brown v. United States, 256 U.S. 335,
343 (1921). Yet the idea that police officers perform this
“detached reflection” out of economic self-interest is the
dubious assumption upon which Valenzuela’s holding rests. 8


     8
      Judge Lee’s dissent also correctly points out that even in the
unlikely event that officers take time to reflect on their economic
               VALENZUELA V. CITY OF ANAHEIM                            21

         b. Post-death “hedonic”                 damages        do     not
            compensate the victim.

    The majority also dismissed out of hand the possibility
that California’s wrongful death claim brings California’s
statutory scheme in line with § 1983 simply because the
wrongful death award “address[es] different injuries.”
Valenzuela, 6 F. 4th at 1103. Really? If the wrongful death
award and the post-death “hedonic” damages award are for
“different injuries,” why then do the two awards in
Valenzuela match to the penny? Much more likely than
attempting to speculate how the elements of one award
might differ in economic value from those of the other is the
likelihood that the jury simply doubled the awards for
Valenzuela’s death: $3.6 million and $3.6 million for each
of the divorced Valenzuela’s two children.

    This assumption is borne out by the closing arguments.
Valenzuela’s attorney did not argue that the jury should
award a specific amount for Valenzuela’s loss of life to his
estate and a specific amount for wrongful death to the
children separately. Instead, he repeatedly stated that all
damages were to compensate Valenzuela’s children:



incentives before deploying deadly force, most are not personally liable
for the damages awards they incur. Valenzuela, 6 F.4th at 1108 (“[E]ven
the most malevolent officer would not kill a suspect because it would be
‘economically advantageous.’ Almost all police officers today do not
face any personal financial liability because the government generally
indemnifies them. The real deterrents to police misconduct are not
monetary damages (which they do not personally pay anyway), but
firings, negative media attention, and potential criminal liability.”) (Lee,
J., dissenting) (footnote omitted). Of course, neither of the Valenzuela
nor Craig juries found the officers were “malevolent,” since punitive
damages were not awarded against them.
22             VALENZUELA V. CITY OF ANAHEIM

         So I know it sounds a little confusing because
         you’re talking about the pain and suffering
         for someone who has died already and his
         loss of life, but under the Fourth Amendment,
         because you found excessive or unreasonable
         force, those are damages that are recoverable
         by law and they go to the children. Those
         damages go to the children.

      This point was driven home by the court’s own jury
instructions: “Ladies and gentlemen, I just want to be clear
. . . You must award only the damages that fairly compensate
the children for their loss.”

    Instead of the jury performing a separate calculation for
the lost pleasure of Valenzuela’s life, Valenzuela’s children
enjoyed double recovery for their wrongful death damages. 9
Rather than “compensation,” this double counting seems
like over-compensation, especially since § 1983 also
provides for an award of attorney’s fees. 10

    Just because the wrongful death claim compensates the
family of the victim instead of the victim’s estate (and thus,
possible creditors) does not mean that the wrongful death
claim by itself cannot satisfy the deterrent purpose of § 1983.
What matters for deterrence is the size of the damages
award, not the person to whom the award is paid. As for
compensation, Robertson already held that compensating the
victim’s estate does not serve the compensation goal of

     The two awards for the death of Brandon Witt are only slightly
     9

more disguised: his two parents were awarded post-death “hedonic”
damages of $1.4 million and wrongful death damages of $1.8 million.
     10
        The prevailing party in a § 1983 action is entitled to attorney’s
fees under 42 U.S.C. § 1988(b).
              VALENZUELA V. CITY OF ANAHEIM                      23

§ 1983 anyway, as those awards are always enjoyed by the
beneficiaries of the victim’s estate, and not the victim of the
unconstitutional violation himself. Robertson, 436 U.S.
at 592. 11

    The size of the wrongful death damages awarded to the
families of the victims in Valenzuela and Craig demonstrate
why California’s prohibition on post-death “hedonic”
damages is not inconsistent with the compensation and
deterrence goals of § 1983. And the majority’s only response
to this point rests on flawed assumptions about how police
officers respond during emergencies and who is ultimately
responsible for paying out these multi-million-dollar
damages awards. The majority would toss aside a robust
state tort law scheme for failure to achieve the unenumerated
policy goals of § 1983 based on a hypothetical which strains
credulity and then replace that state law with a rule which,
as the numbers show, does not do a better job of serving
those goals.

C. Post-death “hedonic” damages are contrary to the
   common law of torts.

    It is not the role of this court to decide whether post-
death “hedonic” damages are a good idea as a policy matter.
California, one of the most plaintiff-friendly of jurisdictions,
has already decided to prohibit them—along with 44 other
states. But there is good reason not to second guess
California’s choice. Post-death “hedonic” damages
contravene traditional tort law liability rules and cannot be
reliably calculated.


     11
        Why Robertson’s analysis on this point is consistent with
traditional tort law rules I discuss below. See infra Part II(C)(1).
24           VALENZUELA V. CITY OF ANAHEIM

     1. Post-death “hedonic” damages do not compensate
        the victim of the unconstitutional injury.

    “[T]he law of torts attempts primarily to put an injured
person in a position as nearly as possible equivalent to his
position prior to the tort.” Restatement (Second) of Torts,
§ 901, cmt. a. Because post-death “hedonic” damages are not
awarded to the victim of the tort but are awarded only after
the victim has died, the award is always enjoyed by the
decedent’s estate. Awards that go to the decedent’s estate are
never able to restore the decedent to his prior position of
being alive nor do they provide substitute compensation to
the victim.

    Indeed, because post-death “hedonic” damages are
awarded to the estate of the victim, and not the victim’s
relatives, that award would be distributed pursuant to
California’s probate code, which pays the estate’s creditors
before the estate’s heirs. Cal. Prob. Code § 11640(a). If the
award does end up with the victim’s family, now the family
enjoys double-recovery, as they can also receive damages
for the loss of their loved one via a wrongful death action.

    According to Robertson, compensating the estate of the
victim of the constitutional violation does not serve the
compensation goal of § 1983. “The goal of compensating
those injured by a deprivation of rights provides no basis for
requiring compensation of one who is merely suing as the
executor of the deceased’s estate.” Robertson, 436 U.S. at
592.

    Because the compensation purpose of § 1983 is to
compensate the victim of the constitutional violation, and
not the victim’s family, the rule offered by the Valenzuela
majority does nothing to serve § 1983’s compensation goal,
as post-death “hedonic” damages will always be enjoyed by
                VALENZUELA V. CITY OF ANAHEIM              25

the beneficiaries of the victim’s estate—some of whom may
be creditors, or non-family legatees—and not the victim
himself. Robertson dictates that compensating the victim’s
estate is irrelevant in determining whether a state law is
consistent with the compensation goal of § 1983.

   2. Post-death “hedonic” damages evade the
      cognitive awareness requirement of tort law.

    Failing to compensate the victim of the unconstitutional
injury is not the only problem with post-death “hedonic”
damages. They also create an “end-run” around traditional
tort liability rules which require the victim to have
“‘cognitive awareness’ of his or her loss to ensure that he or
she receives compensation only for the injuries actually
suffered.’” 12 This is the same conclusion the Sixth Circuit
reached when it upheld Michigan’s ban on post-death
“hedonic damages” as not inconsistent with § 1983. Frontier
Ins. Co., 454 F.3d at 601–03.

    Whether a victim was cognitively aware of the lost
pleasure of the life he would have lived, while perhaps an
interesting spiritual or metaphysical question, seems
difficult to prove by a preponderance of the evidence. This
is especially so in cases involving police encounters in
suspected crime cases which typically, as in Valenzuela and
Craig, develop and end quite quickly.




   12
        Schwartz, supra note 1, at 1045.
26               VALENZUELA V. CITY OF ANAHEIM

     3. Post-death “hedonic” damages are speculative
        and expert attempts to quantify them are
        inadmissible.

    Tort damages should be calculated “with as much
certainty as the nature of the tort and the circumstances
permit.” Restatement (Second) of Torts § 912 (1979).
Indeed, “chief significance attaches to the nebulous but
universally accepted rule which proscribes uncertain or
speculative damages. In some cases, it prevents any
substantial recovery, though it is clear that serious harm has
been suffered.” Restatement (First) of Torts, § 944 cmt. c.

     Post-death “hedonic” damages are difficult to calculate
and largely speculative. In contrast, in a wrongful death
action, courts use evidence of the decedent’s earning
capacity to calculate a fair award. As to pre-death pain and
suffering, the jury can use its own experience with pain and
suffering. 13 But how does a jury put a number on the
pleasure the particular decedent would have enjoyed from
life had it not been cut short?

    The plaintiff’s bar has attempted to use expert economist
testimony to fill this analytical gap. But after Daubert, 14

     13
       Indeed, “[o]ne of the most difficult tasks imposed on a fact finder
is to determine the amount of money the plaintiff is to be awarded as
compensation for pain and suffering. The inquiry is inherently subjective
and not easily amenable to concrete measurement.” Pearl v. City of Los
Angeles, 36 Cal. App. 5th 475, 491 (Cal. App. 2019). California’s model
jury instructions for non-economic damages in a tort case provide: “No
fixed standard exists for deciding the amount of these noneconomic
damages. You must use your judgment to decide a reasonable amount
based on the evidence and your common sense.” Judicial Council of
California Civil Jury Instructions 3905(A)(2022).

     14
          Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993).
              VALENZUELA V. CITY OF ANAHEIM                       27

these expert opinions are often excluded for failing to meet
the requirements of Federal Rule of Evidence 702. The
Journal of Legal Economics has observed that “[t]he primary
trend in federal cases has been continuing rejection of
hedonic damages testimony . . . There still has never been a
reported federal decision decided under Daubert in which a
trial court permitted hedonic damages testimony involving
specific dollar values for the plaintiff.” 15 As of 2018, this
trend has changed little, apart from a single unpublished
district court order denying a defendant’s motion to exclude
hedonic damages expert testimony. 16

    “Attempts to quantify the value of human life have met
considerable criticism in the literature of economics as well
as in the federal court system. Troubled by the disparity of
results reached in published value-of-life studies and
skeptical of their underlying methodology, the federal courts
which have considered expert testimony on hedonic
damages in the wake of Daubert have unanimously held
quantifications of such damages inadmissible.” Smith v.
Ingersoll-Rand Co., 214 F.3d 1235, 1245 (10th Cir. 2000)
(collecting cases).

   Experts attempt to quantify post-death “hedonic”
damages by using several approaches. First is “willingness
to pay.” Experts compare “(1) consumer willingness to
purchase safety devices; (2) worker willingness to accept
higher compensation for a greater risk of death; and (3) the

    Thomas R. Ireland, Trends in Legal Decisions Involving Hedonic
    15

Damages From 2000–2012, 19 J.L. & Econ 61, 63 (2012).

    16
      Thomas R. Ireland, Legal Decisions Involving Hedonic Damages
From January 2013-February 2018, 24 J.L. & Econ 51, 53 (2018) (citing
Farring v. Hartford Fire Ins. Co., 2014 WL 12770120 (D. Nev. 2014)
(unpublished).
28                VALENZUELA V. CITY OF ANAHEIM

government’s willingness to impose safety violations.” 17
“For instance, assume that an optional driver’s side air bag
costs $500, and that this air bag reduces the chance of death
in an accident from six in 10,000 down to two in 10,000.
Reducing the chance of dying by four in 10,000, or one
chance in 2,500 at a cost of $500 suggests, according to this
theory, that the consumers place a value of $1,250,000
(2,500 x $500) on their lives.” 18

   The second method is called the “individual avoidance”
approach, which is

                  based on the theory that workers will
            demand higher wages in jobs with a greater
            risk of death . . . For example, consider a
            twenty-five-year-old        college      graduate
            earning forty thousand dollars a year who
            works as a salesperson – an occupation with
            a negligible work-related risk of death.
            Suppose that now he is offered a different
            job, with a one in 10,000 annual risk of death
            . . . If the individual is willing to accept a job
            with a one in 10,000 chance of death for an
            additional $5,000 in salary, then it would
            stand to reason, according to this theory, that
            he or she would accept certain death for
            10,000 times this amount, or $50,000,000
            dollars. 19



     17
          Schwartz, supra note 1, at 1061–1062.

     18
          Id. at 1062.

     19
          Id. at 1062–63.
                VALENZUELA V. CITY OF ANAHEIM              29

   The third method is

               based on the cost-benefit analysis
          conducted by government agencies in
          deciding whether to adopt a safety regulation
          . . . According to Dr. Smith [one of the
          nation’s leading experts in hedonic
          damages], most of these government studies
          “show a willingness to implement legislation
          at a cost of approximately two million dollars
          per life saved; very little legislation beyond
          three million.” 20

    “Hedonic” damages experts use one of these three
methodologies to establish a base number for the value of
human life, and then employ a “loss of pleasure of life scale”
to determine the extent of the damages, ranging from
“minimal” to “catastrophic,” as would be the case in a post-
death “hedonic” damages award, where the victim’s life is
entirely lost. 21

    As one can imagine, these methodologies are rife with
flaws. Many of the lowest-paying jobs are also the most
dangerous. Human life valuations by the government are
used to weigh the relative costs and benefits of preventing
small risks of death (like plane crashes and automobile
accidents) over large population groups—these calculations
are not used to compensate individual and idiosyncratic




   20
        Id. at 1063.

   21
        Id.
30                VALENZUELA V. CITY OF ANAHEIM

plaintiffs. 22 Moreover, asking jurors to determine “the
amount that the victim would have paid to avoid the risk” to
determine the value of his lost life does not take into account
the victim’s individual risk tolerance, and also suffers from
immense hindsight bias. 23 As the California Court of Appeal
put it in Loth v. Truck-A-Way Corp., 60 Cal. App. 4th 757,
768 (Cal. Ct. App. 1998), these “baseline calculations have
nothing to do with [a] particular plaintiff’s injuries,
condition, hobbies, skills, or other factors relevant to her loss
of enjoyment of life.” The Seventh Circuit, in Mercado v.
Ahmed, 974 F.2d 863, 871 (7th Cir. 1992), upholding a
district court’s decision to exclude expert testimony on
“hedonic” damages, wrote the following:

            [W]e have serious doubts about [the]
            assertion that the studies [relied] upon
            actually measure how much Americans value
            life. For example, spending on items like air
            bags and smoke detectors is probably
            influenced as much by advertising and
            marketing decisions made by profit-seeking
            manufacturers and by government-mandated
            safety requirements as it is by any
            consideration by consumers of how much life
            is worth. Also, many people may be
            interested in a whole range of safety devices
            and believe they are worthwhile, but are
            unable to afford them. More fundamentally,
            spending on safety items reflects a

     22
       W. Kip Viscusi, The Flawed Hedonic Damages Measure of
Compensation for Wrongful Death and Personal Injury, 20(2) J.
Forensic Econ. 113, 117 (2007).

     23
          Id. at 127–28.
             VALENZUELA V. CITY OF ANAHEIM                  31

       consumer’s willingness to pay to reduce risk,
       perhaps more a measure of how cautious a
       person is than how much he or she values life.
       Few of us, when confronted with the threat,
       “Your money or your life!” would, like Jack
       Benny, pause and respond, “I’m thinking,
       I’m thinking.” Most of us would empty our
       wallets. Why that decision reflects less the
       value we place on life than whether we buy
       an airbag is not immediately obvious.

    If “hedonic” damages are difficult to calculate reliably
when jurors can hear the testimony of a living victim, these
methodological issues are exacerbated when the victim
cannot take the stand, and experts, friends, and family are
forced to speculate as to how much pleasure the victim
would have taken in his remaining years of life.

D. The Majority Misapplied the Text of § 1988.

    By upholding the awards of post-death “hedonic”
damages in Valenzuela, the majority misapplied the text of
§ 1988 to award a form of damages not available under
applicable (California) state law or the common law.

    Section 1988 instructs courts to award damages in
accordance with “the common law, as modified and changed
by the constitution and statutes of the State wherein the court
having jurisdiction of such civil or criminal cause is held, so
far as the same is not inconsistent with the Constitution and
laws of the United States.” 42 U.S.C. § 1988(a). Thus,
§ 1988 indicates a two-step process. First, the federal court
determines the common law as modified by the state
constitution and statutes of the applicable state. Second, the
court decides whether that state law is inconsistent with the
Constitution and laws of the United States.
32             VALENZUELA V. CITY OF ANAHEIM

    Performing the first step, the Valenzuela majority
properly identified the relevant state law: California Civil
Code § 377.34, which allows for § 1983 claims to survive
but limits damages to those the “decedent sustained or
incurred before death.” The majority then moved on to the
second step and, while I disagree with the conclusion it
reached, analyzed whether California law was consistent
with the policies which underlie the federal law. 24

    After steps one and two are completed, “section 1988
runs out of gas.” Dobson v. Camden, 705 F.2d 759, 766 (5th
Cir. 1983). If the state law is consistent with federal law, it
is simple enough to apply it. But if federal law fails to
provide the desired remedy, and the state remedy is
inconsistent with the federal law, what law of damages
should be applied? The only plausible course of action
supported by the text of the § 1988 statute would be to apply
the “Constitution and laws of the United States.”

    Of course, nothing in the Constitution or its amendments
deals with the availability of damages caused by deprivation
of rights by state actors.

    And “the laws of the United States” are no more fruitful.
To the extent that the “laws of the United States” refers to
federal law as enacted by Congress, there is not a single
federal statute awarding post-death “hedonic” damages.
That includes § 1983, which does not provide a damages

     24
       While this concept is unsupported by the text of § 1988, we are
bound by precedent which states that in determining whether the state
law is consistent with the laws of the United States, we also look to “the
policies expressed in them.” Robertson, 436 U.S. at 585 (1978). In the
case of § 1983, those policies include “compensation of persons injured
by deprivation of federal rights and prevention of abuses of power by
those acting under color of state law.” Id.
               VALENZUELA V. CITY OF ANAHEIM                           33

remedy at all. To the extent that “the laws of the United
States” refers to precedent from the United States Supreme
Court, I can find no decision which awards post-death
“hedonic” damages. As noted, there is no Ninth Circuit
precedent to follow and the other circuits are split.

     Supreme Court precedent instructs the lower federal
courts in § 1983 cases to look to the common law. 25 But as
discussed at perhaps too much length above, the common
law did not and does not allow for any recovery in tort after
the death of the victim—let alone recovery for post-death
“hedonic” damages. The common law as practiced in the
fifty states similarly prohibits post-death “hedonic”
damages. Recall that only five states allow them, all by
statutory enactment, not their judge-developed common law.

    Here, had the Valenzuela majority properly applied
§ 1988 and looked to the Constitution, the laws of the United
States, or the common law to find the applicable law of
damages, it would have applied the common law and would
have had no legal basis to uphold the post-death “hedonic”
damages awards in Valenzuela and Craig.

                       III. CONCLUSION

   Post-death “hedonic” damages awards are speculative,
contravene traditional common law damages principles,
contradict California state law, and where, as here, the
awards would have been $9.6 million and $1.6 million

    25
        See Carey v. Piphus, 435 U.S. 247, 257 (1978) (“[O]ver the
centuries the common law of torts has developed a set of rules to
implement the principle that a person should be compensated fairly for
injuries caused by the violation of his legal rights. These rules, defining
the elements of damages and the prerequisites for their recovery, provide
the appropriate starting point for the inquiry under § 1983 as well.”).
34          VALENZUELA V. CITY OF ANAHEIM

respectively in Valenzuela and Craig without post-death
“hedonic” damages, are not necessary to satisfy the policy
goals of § 1983 under Supreme Court precedent. For these
reasons, our court should have ordered a review of the two
cases by an en banc panel.



COLLINS, Circuit Judge, dissenting from the denial of
rehearing en banc:

    I agree with Judge Bea that the panel’s decision in this
case cannot be reconciled with Robertson v. Wegmann, 436
U.S. 584 (1978). I also agree that the panel clearly erred in
holding that loss of life damages, a remedy unavailable at
common law, is somehow required in § 1983 actions as
matter of federal common law under 42 U.S.C. § 1988(a). I
therefore concur in Sections I and II(A) of Judge Bea’s
statement respecting the denial of rehearing en banc, and I
respectfully dissent from today’s order denying rehearing en
banc.